DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 23, 24 and claims below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHNEIDER DE 102010054078 A1.
With respect to claims below Schneider teaches
13, 23, 24. (New) An operating device for a vehicle, comprising: 
a LiDAR[0006] system for(intended use no patentable weight) providing an optical detection of a field of view, for(intended use no patentable weight) an operating device or for a vehicle, 
including: 
an optical set-up(1) for the LiDAR system for(intended use no patentable weight) providing the optical detection of the field of view, for an operating device or for a vehicle, including: 
an optical receiver system(fig. 4) configured in segmented fashion, including a plurality of optically projecting segments(421-426); 
wherein the optically projecting segments of the optical receiver system are situated next to one another.  (fig. 4)

14. (New) The optical set-up of claim 13, 
wherein the optically projecting segments of the optical receiver system are situated: in a direction perpendicular to a receiving direction of the optical receiver system, in a direction perpendicular to a direction of a beam path of the optical receiver system, along a line, and horizontally and/or vertically adjacent to one another relative to an orientation of the underlying LiDAR system or an underlying operating device.  (fig. 4)

15. (New) The optical set-up of claim 13, further comprising: a detector device(411-417), wherein the optical receiver system is configured for optically projecting the field of view onto the detector device. (fig. 4) 

16. (New) The optical set-up of claim 13, wherein each segment is configured for optically projecting an associated segment of the field of view onto the detector device.  (fig. 4)

 
19. (New) The optical set-up of claim 13, wherein the segments of the field of view associated with the optically projecting segments of the optical receiver system are situated directly adjacent to one another or are spaced apart from one another.  (implicit fig. 4)

20. (New) The optical set-up of claim 15, wherein the detector device is configured in a segmented manner having a plurality of detector segments, and wherein a 1-to-1 correspondence exists between the optically projecting segments of the optical receiver system and the detector segments and/or the detector segments have a spatial arrangement corresponding to the spatial arrangement of the optically projecting segments of the optical receiver system.  (fig. 4)

21. (New) The optical set-up of claim 13, further comprising: 
an optical transmitter system(27) configured in segmented fashion having a plurality of optical segments for illuminating the field of view with light(221-227), in particular by a divided beam path; wherein a 1-to-1 correspondence exists between the optically projecting segments of the optical receiver system(421-427) and the optical segments of the optical transmitter system(221-227) and/or the optical segments of the optical transmitter system have a spatial arrangement corresponding to the spatial arrangement of the optically projecting segments of the optical receiver system.  


22. (New) The optical set-up of claim 21, wherein for a use of the parallax effect an optical segment of the optical transmitter system and an optically projecting segment of the optical receiver system are spaced apart from one another in a direction perpendicular to a transmit and/or receive direction of the optical transmitter system and, respectively, the optical receiver system and/or in a direction perpendicular to a direction of a beam path of the optical receiver 5 system and/or the optical transmitter system.  (fig. 1)

25. (New) The optical set-up of claim 13, wherein the optical receiver system includes an uneven plurality of optically projecting segments.  (7 segments)

26. (New) The optical set-up of claim 13, wherein the optically projecting segments of the optical receiver system are situated: in a direction perpendicular to a receiving direction of the optical receiver system, in a direction perpendicular to a direction of a beam path of the optical receiver system, along a straight line, and horizontally and/or vertically adjacent to one another relative to an orientation of the underlying LiDAR system or an underlying operating device.  (fig. 4)


29. (New) The optical set-up of claim 13, wherein the segments of the field of view associated with the optically projecting segments of the optical receiver system are situated directly adjacent to one another, in particular adjoining to one another, or are spaced apart from one another.(fig. 4 with fig. 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNEIDER ARTHUR	DE 102010054078 A1.
Although SCHNEIDER does not explicitly teach the overlapping small region as evidenced below

18. (New) The optical set-up of claim 13, wherein segments of the field of view associated with the optically projecting segments of the optical receiver system have no overlap or have an overlap of less than 10 % of the respectively covered solid angle. (obvious design choice)(for example Weimer; Carl S. et al.	US 20120038903 A1 shows several parts of the detector 324  cover different areas  , Yopp; Wilford Trent et al.	US 20120109504 A1 fig. 3 shows small overlap area, Shaw; Gary A. et al. US 8301027 B2 fig. 9 shows non overlapping facing to different directions transmitter receivers)

27. (New) The optical set-up of claim 13, wherein segments of the field of view associated with the optically projecting segments of the optical receiver system have no overlap or have an overlap of less than 5 % of the respectively covered solid angle.  . (obvious design choice)(for example Weimer; Carl S. et al.	US 20120038903 A1 shows several parts of the detector 324  cover different areas  , Yopp; Wilford Trent et al.	US 20120109504 A1 fig. 3 shows small overlap area, Shaw; Gary A. et al. US 8301027 B2 fig. 9 shows non overlapping facing to different directions transmitter receivers)


It is just a matter of the design choice in order to provide larger field of view with less sensor elements.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645